31



     OFFICK        OF THE AlTORNKY GENERAL, OF TKXAS’




Honorablr   Fred Uorrh
county   Auditor
Polk county
Llrlagrton, T-8




oopy OS a O-en
Pipe Line corpo
                                        OI and erected telephona
                                        e publla ronda oi Polk




                           hose new looatiaue.   3omo of thaar new
                           rtw yards from thd old looation8, but
                           * wetaneosoeary.
          About Daawabor, 1928, meld OOrQOrotlOn preesnted    :’
Polk County with an aooount raprersnthg the OOI!& neO~at3itated
by tha above mentioned work. The oomt&ai     arm’ Pourt pasred
an ardor that the i3am be paid but tn6 a*d“i tar ramad   to
rip   the warrant, and to data fh0 8OTporatlOn &8 not reOeiVed
                                                                                                Y
                                                                                 .,   -.
    s

c                                                                                          32




        Honorable      Prod Horrla,   Page e



        my compensstlon but now demands        the eooount be pald.
                                                   that

        The preaont mmaJealoners 9 oourt at a rsocntnertlng   ra-
        eolndod the fox-marOrder OS said oourt pasrrd by their preda-
        ose6ore orderin that the sooount br paid. Unasr the nbovo
        aantlonedfaots ycur orlglna1lngu&y prosantrd the rollcuing
        quostlont
                   mPleaso abvlsa, as to your oplnlon, as to nhethrr
               X$~o~~nty maa Bhell Fipe Line Oorporstlon anything

                   And in answer to the abbvs in our original Oplnlon
        ao. o-2408, it was hala in effsot that the oo!mIsslonors~ oourt
        0f Folk RN&y had no authority t0 pay the olein.
                       Under tha,iaats &&ted in the orl~lnnl       requeet It
        ma    arsumd     that the above =rontlcnal
                                                 oorporatloa       #OS ocaetruot-
        ina and rumin@ its 21~0 lines under axlstlngpub110 roads.
        nowever, under the aatual Santa Sresented to this Depertront
        the said oorporatlon hod right-cl-uey  deedo for ell the pips
        line laid in Polk Oounty and the new blgbwoysorossed the
        right-or-way ot the said corporation at several dittsrant
        plaoea, due to the oonstruotion of the new hI&hways, the aor-
        poratlon was foroad to lower and ease lta lines in oo~nyllanoe
        with the Stats rs@.atloas   and law, end at no point alone;the
        pip line did the now highway usa the old highway right-Of-TfCW.
                       It la a rundameatal yrlnoiple  ot law tbat pxlvnte
        propertyohall not be taken ror a publia        uee wlt.hout lddquate
        oozi~ens~tlon, And that no peraon ehan be deprived Of his ?rO-
        party mxoept by duo ooursd OS law. Werefore,         vre axe of the
        opinion tb?rt where ths state has permitted auoh oorporatlon as
        above mentlcaed to ersot and oonotruot its ll~nes under and
        l o r o a c pub110 ronas, and where tke oounty requirestbe addl-
        ticnalrlp,ht-of-wey       ior new highways or pub110 roada cvor and
        aoroea the private property of the above mentioned oorporatioa,
        the county would ba llnbla to sold obrporntlon for thr srpenso
        of aaslm said lines and burylnl: thein et a proper Cegth. Y:o
        Wink that our Opinion No. 0-2274;end tha authorities         olted
        therein       is opgllaable t0 the quastion here Under OOnSidaratiOn
        and w~oiotm a aopy of the sane ror your oonvenlsnor. our orlg-
        1~1 OpinionUo. 044OII 18 harobywithdrawn.
                       Trustingthat ths foregoingfully answarshour lm&rF,
        II)are

          APPROVEDOCT 9, 194Q                             ;   Yours very truly

             tiLLA&             .w
        A&&$RNEY        GENERAL0% TEXAS        .